Citation Nr: 1233981	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a rash on the legs.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from April 1963 to March 1967.  He also had a prior period of active duty for training (ACDUTRA) from November 1960 to May 1961.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his April 2010 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board and a hearing before a local Decision Review Officer (DRO).  In November 2010, he provided testimony at a DRO hearing.  That same month, however, prior to and in anticipation of scheduling his Board hearing, he indicated that he no longer wanted this additional hearing.  So he has withdrawn his Board hearing request.  38 C.F.R. § 20.704(e) (2011).

Since, however, the claims require further development before being decided on appeal, the Board is remanding them to the RO via the Appeals Management Center (AMC).


REMAND

The Veteran contends that service connection is warranted for a rash on his legs and a left ankle disorder since he believes both conditions incepted, so first manifested, during his military service.  He has acknowledged not receiving treatment for either condition, either during service or since.  He nevertheless maintains that he initially had a rash on his legs during his military service and that he has had a rash for many years until recently when now the area simply has no hair growth.  He believes it may have been caused by exposure to herbicide agents during his service, such as Agent Orange in Vietnam.  He also testified at his DRO hearing that he twisted his left ankle during service when he jumped out of a gun mount on top of a powder keg.

A review of the evidence of record reveals that his service treatment records (STRs) are entirely unremarkable for reference to problems with a rash or his left ankle and, as already alluded, he readily admits to not having been treated for these claimed conditions while in service or even since.  So this is not surprising given that he has stated that he has never had treatment for either problem, other than self medication.  His post-service treatment records are equally unremarkable for any reference to either a rash on his legs or a left ankle condition.

VA will provide a medical examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A VA compensation examination has not yet been afforded the Veteran in connection with either of these two service-connection claims.  

Although there is no official documentation in the service records of his two claimed disabilities, the Veteran is competent to report factual matters of which he has first hand knowledge, such as having a rash on his legs and twisting his left ankle after jumping out of a gun mount.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, he is competent to attest to experiencing symptoms that are within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses - that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within his realm of personal knowledge whether he has experienced a rash on his legs and pain or other problems with his left ankle.

Given that there is competent and seemingly credible evidence of an in-service event, injury, or disease for both claims, that there is evidence of persistent or recurrent symptoms of a disability, and there is at least an indication that the two may be linked for both claims, the Board finds that these two claims should be remanded to afford him a VA medical examination.  A medical opinion should additionally be provided addressing whether he has a rash on his legs (or, now, no hair growth) and/or a left ankle disorder that had their clinical onset during, or are otherwise relate to, his active military service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a 
service-connected disability.)

Also, notably, he has consistently indicated that he had service within the borders of the Republic of Vietnam, so on the landmass of Vietnam, and that he may have been exposed to herbicide agents.  Although a generic rash on the legs, per se, is not a recognized disability that may be presumptively associated with exposure to herbicide agents, a Veteran is not precluded from presenting evidence that a claimed disability is due to or the result of herbicide exposure to alternatively show entitlement to service connection on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

In the course of the claim, the RO determined he was aboard the USS DYESS 
(DD-880) and engaged in combat with the enemy.  It was not however conceded by the RO that he had service in Vietnam, which would allow for the presumption of exposure to herbicide agents to apply.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  See also Haas v. Peake, 525 F.3d 1168, 1187-94 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (wherein the Federal Circuit Court clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways).

VA's Compensation & Pension (C&P) Service has initiated a program that identifies United States Navy ships that operated in inland waterways or docked to the shore, even "blue water [versus brown water] vessels" that did so temporarily.  See, e.g., VA Compensation & Pension Service Bulletin (Jan. 2010).  It is significant that the USS DYESS (a destroyer) has in fact been identified as one of those ships.  VA has determined that the ship operated on the Saigon River and Rung Sat Special Zone from June 19 to July 1, 1966.  The Veteran is confirmed to have been aboard the ship during this time period by his service personnel records.  Therefore, because he was aboard a ship that had "brown water" service, the Board finds that he did have service in Vietnam and is presumed to have been exposed to herbicide agents, which should be taken into consideration by the prospective examiner.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Schedule VA compensation examinations for medical comment on the nature and etiology of the claimed rash on the legs and left ankle disability.

The examiners are asked to first determine whether the Veteran has any current disability manifested by a rash on the legs and any current left ankle disability.  All necessary diagnostic testing and evaluation needed to make this important determination, including X-rays, should be performed.

If a current disability is identified, the examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) this disability incepted during the Veteran's military service or is otherwise related or attributable to his service.

For the claim pertaining to a rash on the legs, consideration should be given to the Veteran's complaints referable to this problem during his service and his presumed exposure to herbicide agents such as Agent Orange.

For the left ankle claim, consideration should be given to the Veteran's complaints referable to this problem during service including twisting his ankle when jumping out of a gun mount.

It is imperative the examiner(s) discuss the underlying rationale for all conclusions or opinions expressed, if necessary citing to specific evidence in the file.

2.  Then readjudicate the claims of service connection for a rash on the legs and a left ankle disability.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

